              case 1:EJ-cv-U3U/4-RA          uocument '2..t       Hied 11/l!J/l~    1-'age 1 OT "L.
               Case 1:19-cv-03074-RA Document 28 Filed 11/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT                                                        tSDC-SD\Y
SOUTHERN DISTRICT OF NEW YORK                                                       l>OCU\1['.\T
------------------------------------------------------------------x                 El. ECTRO\ICALLY FILED
LAWRENCE YOUNG, on behalf of himself and all                                        DOC #: _ _ _ _-r---,----
others similarly situated,
                                                                                   : ll\lT Fil.FD: I(   {t ?(l1
                           Plaintiff,
                                                                                   l===========::::::J
                                                                                   19-cv-03074
         V.


BEST WESTERN INTERNATIONAL, INC.,

                           Defendant.

-----------------------------------------------------------------x
  JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                  . PURSUANT TO F.R.C.P. 4l(a)(l)(A)(ii)

         Pursuantto Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Lawrence

Young ("Young") and Defendant Best Western International, Inc. ("Best Western" or

"Defendant"), stipulate and jointly request that this Court enter a dismissal with prejudice of

Young's Complaint in the above-entitled action, in its entirety, with the Court to retain jurisdiction

over the parties and the actio~ until November/ (2021 for the sole purpose of enforcement of the
                                                        \


parties' obligations under Section 2(C) of the!parties' Confidential Settlement Agreement and

Release of Claims. Section 2(C) of the Confidential Settlement Agreement and Release of Claims

reads as follows:

        Within two (2) years after the Effective Date, Best Western shall make good faith efforts
to ensure that the Websites comply with the requirements set forth in 28 CFR 36.302(e)(ii). The
Parties further agree that the Websites can link to, or be linked from, Third-Party Content (as
defined below), and Best Western shall not be responsible for ensuring that third-parties identify
or describe the accessible features listed in this Section 2(C) on such Third-Party Content. Nor
shall Best Western be liable for the state of such Third-Party Content's accessibility to individuals
with disabilities or third parties' failure to identify or describe the accessible features listed in this
Section 2(C) on Third-Party Content. (The term "Third-Party Content" refers to web content
that is not developed, owned, or operated by Best Western.) If Defendant's ability to meet the
deadline for compliance with this Section 2(C) is delayed by third-party vendors, acts of God,
         Case 1:19-cv..:03074-RA Document 27 Filed 11/15/19 Page 2 or 2
          Case 1:19-cv-03074-RA Document 28 Filed 11/18/19 Page 2 of 2

force majeure or other reasons that are outside of Defendant's control, the deadline shall be
extended by the length of the delay.

 Dated: November   zfzo19                           OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.

                                                    By: Isl Evan B. Citron
                                                       Evan B. Citron
                                                    599 Lexington Avenue, 17th Floor
                                                    New York, NY 10022
                                                    evan.citron@ogletree.com
                                                    Attorneys for Defendant




                                                           y M. Gottlieb, Esq.
                                                  150 East 18th Street, Suite PHR,
                                                  New York, New York 10003
                                                  nyjg@aol.com
                                                  Attorneys for Plaintiff




       H N. RONNIE ABRAMS
       UNITED STATES DISTRICT JUDGE                                                  40548394.1
             ,,~,~"-11




                                             2
